In an action to recover damages for personal injuries sustained by plaintiff, who is alleged to have fallen on the ice on the public sidewalk adjoining appellant’s premises, order denying appellant’s motion to dismiss the complaint as to him for failure to state facts sufficient to constitute a cause of action affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.